In a proceeding pursuant to CPLR article 75 to vacate an arbitration award and set the matter down for a trial de novo, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Richmond County (Sangiorgio, J.), dated July 27,1995, which, inter alia, upon granting the respondent’s cross petition to confirm the award, confirmed the award and denied the petition.
Ordered that the order and judgment is reversed, on the law, with costs, the cross petition is denied, the petition is granted, and the arbitration award is vacated (see, Matter of Allstate Ins. Co. v Balsamello, 227 AD2d 616 [decided herewith]). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.